DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed April 19, 2022 has been entered. Claims 2-16 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 19, 2022. 

Claim Objections
Claims 3, 5, 6, 7, 10, 15 and 16 are objected to because of the following informalities:  
In claim 3, line 2, "the recess" should read "continuously curved recess".
In claim 3, line 3, "the recess" should read "continuously curved recess".
In claim 5, line 2, "the recess" should read "continuously curved recess".
In claim 6, line 2, "the recess" should read "continuously curved recess".
In claim 7, line 4, "the recess" should read "continuously curved recess".
In claim 7, line 4, "the mounting surface side" should read "the mounting surface".
In claim 10, line 1, "the recess" should read "continuously curved recess".
In claim 15, lines 8-9, "the main body" should read "the electronic component main body".
In claim 16, lines 8-9, "the main body" should read "the electronic component main body".
In claim 16, line 10, "the recess" should read "continuously curved recess".
In claim 16, line 11, "the main body" should read "the electronic component main body".
In claim 16, lines 11, "the portion" should read "a portion".
In claim 16, lines 12, "the recess" should read "continuously curved recess".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 15 requires that the flat mounting surface is flat, and at the same time, a portion of the flat mounting surface to form a continuously curved recess. This claim limitation appears to be contradictory to itself, and results in the scope of the claim being unclear. For the purposes of examination, the examiner is taking “forming a flat mounting surface” in line 5 to read “forming flat portions of a mounting surface” and "flat mounting surface" in line 6 to read "mounting surface".
	Likewise, claim 16 requires that the flat mounting surface is flat, and at the same time, a portion of the flat mounting surface to form a continuously curved recess. This claim limitation appears to be contradictory to itself, and results in the scope of the claim being unclear. For the purposes of examination, the examiner is taking “forming a flat mounting surface” in line 5 to read “forming flat portions of a mounting surface” and "flat mounting surface" in line 6 to read "mounting surface".
	Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
	Appropriate correction and clarification is required. No new matter should be added.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 8, the limitation “wherein the first and second baked electrodes are recessed into the mounting surface” is already inherently present in the limitation “an electronic component main body having opposed first and second outer surfaces; first and second baked electrodes located on the first outer surface at locations spaced apart from one another, the combination of the first outer surface and the first and second baked electrodes forming flat portions of a mounting surface” found in claim 15. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
In regards to claim 9, the limitation “wherein the respective outer surfaces of the first and second baked electrodes are coplanar with the mounting surface” is already inherently present in the limitation “an electronic component main body having opposed first and second outer surfaces; first and second baked electrodes located on the first outer surface at locations spaced apart from one another, the combination of the first outer surface and the first and second baked electrodes forming flat portions of a mounting surface” found in claim 15. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Dependent claims not directly named are rejected for being dependent of a claim with improper dependent form.
	Appropriate correction and clarification is required. No new matter should be added.

Allowable Subject Matter
Claims 2-10 and 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 2-10 and 15, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of first and second baked electrodes located on the first outer surface at locations spaced apart from one another, the combination of the first outer surface and the first and second baked electrodes forming flat portions of a mounting surface; and 
a portion of the mounting surface located between the first and second baked electrodes cooperating with a respective outer surface of one or both of the first and second baked electrodes to form a continuously curved recess extending inwardly towards a central portion of the electronic component main body.
In regards to claim 16, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of first and second baked electrodes located on the first outer surface at locations spaced apart from one another, the combination of the first outer surface and the first and second baked electrodes forming flat portions of a mounting surface; and 
a portion of the mounting surface located between the first and second baked electrodes cooperating with a respective outer surface of one or both of the first and second baked electrodes to form a continuously curved recess extending inwardly towards a central portion of the electronic component main body, and 
a ceramic layer provided in the continuously curved recess and having an outer surface that is curved inwardly toward the central portion of the electronic component main body, the ceramic layer covering at least part of a portion of at least one of the first and second baked electrodes located in the continuously curved recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2007048844 – FIGs. 1 & 4

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848